Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered June 20, 1996, convicting him of murder in the second degree and arson in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that evidence of uncharged criminal acts relating to his drug dealing activities was improperly admitted into evidence is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, this evidence was relevant to the defendant’s motive and intent, and the trial court gave a curative instruction which alleviated any potential prejudice to the defendant arising from the admission of evidence of the uncharged criminal acts (see, People v Caban, 224 AD2d 705; People v Santiago, 52 NY2d 865). Since the probative value of this evidence outweighed its potential for prejudice, it was admissible (see, People v Maher, 224 AD2d 549, affd 89 NY2d 456).
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel (see, People v Benevento, 91 NY2d 708; People v Flores, 84 NY2d 184, 187). Miller, J. P., Thompson, Friedmann and Florio, JJ., concur.